Citation Nr: 0317782	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for a skin disorder


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





REMAND

In August 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  After providing time for a response, but 
even if there is no response, prepare a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to provide 
any available information, which might 
corroborate the veteran's alleged in-service 
stressors.  Provide USASCRUR with a 
description of the alleged stressors 
identified by the veteran (and marked in the 
c-file with a yellow tab noting 
"stressors").  The USASCRUR should be 
specifically requested to research and report 
on the location of the D Battery 5/3 ADA, 1st 
AD, E1 from January 2, 1996 to September 20, 
1996, and to provide any available unit or 
base historical information for the relevant 
time period, such as information regarding the 
activities, casualties, facilities, or duties 
handled at the base at which the veteran's 
unit was stationed. 
2.  After obtaining the requested records make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded a 
psychiatric examination to clarify the 
diagnoses and determine the exact nature and 
etiology of any current psychiatric disorder. 
All indicated tests and studies should be 
conducted and all findings should be reported 
in detail.  The examination should include any 
diagnostic testing that is deemed necessary 
for an accurate assessment and the examiner 
should review the results of any testing prior 
to completing the report.  Complete diagnoses 
should be provided.
On the basis of the current examination 
findings and information in the claims file, 
the examiner should render an opinion as to 
the medical probability that any findings 
regarding the veteran's psychiatric disorder 
are causally related to military service.  If 
the veteran is found to have PTSD, the 
symptoms and other factors, which support the 
diagnosis, should be specifically itemized.  
The examiner should specifically comment upon 
the adequacy of the stressor(s).  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or opinions 
expressed in a typewritten report.  Send the 
claims folder to the examiner for review.

Also make arrangements with the 
appropriate VA medical facility for 
the veteran to be afforded a 
dermatologic examination to clarify 
the diagnoses and determine the 
exact nature and etiology of any 
current skin disorder and the 
extent, if any, to which such 
pathology had its onset during 
service.  A detailed history 
concerning current symptoms and 
complaints should be obtained.  The 
claims file should be sent to the 
examiner.  The examination should 
include any diagnostic testing that 
is deemed necessary for an accurate 
assessment and the examiner should 
review the results of any testing 
prior to completing the report.  The 
examiner is requested to comment on 
the etiological significance, if 
any, of the service medical records.  
The examiner should provide an 
opinion, based on the symptoms that 
the veteran reported immediately 
following service, and the current 
examination and test results, as to 
whether it is at least as likely as 
not that any current skin disorder 
had its onset during the veteran's 
military service.  If the veteran 
does not currently have a skin 
disorder which could be regarded as 
having been incurred in or 
aggravated while the veteran was in 
service, the examiner must 
specifically indicate so.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.

3.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





